DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2021 has been considered by the examiner.

Response to Amendments 
Applicant’s amendment filed on July 7, 2021 has been entered. 
In view of the amendments to the drawings, the amendment of Figures 11, 14, 15, and 17 has been entered.
In view of the amendment to the specification, the amended substitute specification has been acknowledged and entered.  
In view of the amended substitute specification, the objection to the specification is withdrawn.  
In view of the amendments to Figures 11, 14, 15, and 17, the objection to the drawings is withdrawn.  
In view of the amendment to the claim(s), the amendment of claim(s) 1, 7, 11, 17, and 20; and the cancellation of claim(s) 2-6 and 12-16 have been acknowledged and entered. 
In view of the cancellation of claims 2 and 3, and the related amendments to claim 1, the objection to claim(s) 2 and 3 are withdrawn. 
In view of the amendment to claim(s) 1, 7, 11, 17, and 20, and the cancellation of claim(s) 2-6 and 12-16, the rejections of claims 1-20 under 35 U.S.C. §103 are withdrawn.

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 7-8 of the Response to Non-Final Office Action dated April 7, 2021, which was received on June 23, 2021 (hereinafter Response and Non-Final Office Action, respectively), in light of the amended claims have been fully considered and are persuasive. As such, the rejections under 35 U.S.C. §103 have been withdrawn.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.

		
Reasons for Allowance
Claims 1, 7-11, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding amended independent claims 1, 11, and 20, the independent claims are amended incorporate the elements of original claims 2-6. As such, the reasons for allowance will be discussed with relation to the cited prior art for each of the independent and dependent claims from the Non-Final Office Action, as appropriate. The closest prior art of record Choi (U.S. Pat. App. Pub. No. 2013/0138431, hereinafter Choi) in view of Sharaf (U.S. Pat. No. 6,420,986, hereinafter Sharaf), Hsuing (U.S. Pat. App. Pub. No. 2019/0348039, hereinafter Hsuing), Mattila (U.S. Pat. No. 6,810,273, hereinafter Mattila), and Sugiyama (U.S. Pat. App. Pub. No. 2009/0210227, hereinafter Sugiyama) teaches all elements of amended claims 1, 11, and 20, as explained in detail in the Non-Final Office Action with reference to original claims 1-5. (Non-Final Office Action, pgs. 5-7, 12-17). However, Choi, Sharaf, Hsuing, Mattila, and Sugiyama do not specifically teach wherein updating the target gain comprises: updating a pre-trained artificial neural network using the target gain and the recognition ratio information, and updating the target gain with a threshold gain obtained by inputting a preset threshold recognition ratio to the updated artificial neural network. 
Azizi et al. (U.S. Pat. App. Pub. No. 2009/0232320, hereinafter Azizi) does teach wherein updating a gain comprises updating a pre-trained artificial neural network (The artificial neural network (ANN) as used in the “auditory habits determination unit 216” allows for “repeated training,” which can also be described as updating of a pre-trained ANN.; Azizi, ¶¶ [0030], [0039]); using the gain and content recognition, and (“The auditory habits determination unit 216 may include an artificial neural network...” which “may additionally receive the former announcement gain offset (AGO) values,” The “AGO [can be] based on content recognition and/or on auditory habits,” where “the offset table values of the tables in... the announcement gain determination unit 206 may be self-adaptive gain offset values”; Azizi, ¶¶ [0030], [0028]) updating the gain by inputting thresholds for content recognition to the updated artificial neural network (“the output variable of the artificial neural network is the new self-adaptive gain offset value replacing the former gain offset value in the gain offset table,” where the input includes “thresholds” for “comprehensibility of a speech signal,” which can be presented as “level differences”; Azizi, ¶¶ [0039], [0035]). 
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in claims 1, 11, and 20 respectively.
More specifically, the limitation of “wherein updating the target gain comprises: updating a pre-trained artificial neural network using the target gain and the recognition ratio information, and updating the target gain with a threshold gain obtained by inputting a preset threshold recognition ratio to the updated artificial neural network” is not taught by the prior art of record.
Claims 7-10 and 17-19 are allowed due to their dependency from an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/SHAUN ROBERTS/Primary Examiner, Art Unit 2657